           Case 1-19-41081-nhl                Doc 63        Filed 06/11/20          Entered 06/11/20 18:37:16




                                                                                                                     Reed Smith LLP
                                                                                                              599 Lexington Avenue
                                                                                                           New York, NY 10022-7650
Christopher A. Lynch                                                                                           Tel: +1 212 521 5400
Direct Phone: +1 212 549 0208                                                                                 Fax: +1 212 521 5450
Email: clynch@reedsmith.com                                                                                           reedsmith.com



June 11, 2020

Honorable Nancy Hershey Lord
United States Bankruptcy Court for the
Eastern District of New York
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East -- Suite 1595
Brooklyn, New York 11201

Re:     In re Vargas, Case No. 1-19-41081-nhl


Dear Judge Lord:

This loss mitigation status report is submitted on behalf of Wells Fargo Bank, N.A. (“Wells Fargo”), as
servicing agent for HSBC Bank USA, National Association as Trustee for Wells Fargo Asset Securities
Corporation, Mortgage Pass-Through Certificates, Series 2007-10, a secured creditor of the Debtor.

As the Court is aware, Wells Fargo and the Debtor have finalized a loan modification agreement. A
Motion Approving the Loan Modification (the “Motion”) [ECF No. 59] is currently pending before this
Court, now returnable June 17, 2020. At the May 13, 2020 hearing on the Motion, the Court expressed
concern with respect to the interest rate of the modified loan of 6.375%, which is the same as the rate on
the original loan. Your Honor directed the undersigned to inquire of Wells Fargo whether a lower rate
was possible.

I write to report to the Court that Wells Fargo is unable to reduce the interest rate of the loan
modification offered to, and accepted by, the Debtor. In determining whether a loan modification can be
offered, the starting point is to determine whether an affordable loan payment may be achieved. What
qualifies as affordable with respect to a given borrower is measured against the financial information
provided by the borrower, including income and any contributions that may be made by third persons.
To reach an affordable monthly payment, Wells Fargo has various “levers” that can be used. These
include waiving aspects of the outstanding indebtedness, deferring without interest a portion of the
unpaid escrow and/or principal, and/or adjusting the interest rate. In assessing this Debtor’s application
to determine whether an affordable modification could be achieved, Wells Fargo, among other things,
waived $94,839.26 of unpaid interest accrued during this lengthy delinquency and deferred to the end of
the term of the loan $86,500.00 of unpaid escrow amounts and a portion of principal. This deferred
amount will not accrue interest. The result was an affordable monthly payment based on information
provided by the Debtor.

If after achieving the loan modification goal of reaching an affordable payment Wells Fargo further
reduced that payment by arbitrarily lowering the interest rate it would face claims of disparate treatment


           ABU DHABI  ATHENS  AUSTIN  BEIJING  BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG
        HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON
              RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON
           Case 1-19-41081-nhl       Doc 63     Filed 06/11/20     Entered 06/11/20 18:37:16




Honorable Nancy Hershey Lord
June 11, 2020
Page 2


from other borrowers who wished to make their payment “more affordable.” While Wells Fargo
appreciates that we presently exist in a low interest rate environment that may make the Debtor’s interest
rate on the high side, we believe that the loss mitigation process was a success here as the parties were
able to agree on a loan modification that is affordable to the Debtor.

If there are any questions in advance of the hearing, please feel free to contact me.

Very truly yours,


/s/ Christopher A. Lynch

Christopher A. Lynch



CAL:rt

cc:      Juan Ortiz, Esq. (via ECF and email)
